Citation Nr: 1122487	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  08-27 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from Jun 1967 until August 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.

The Veteran was afforded a hearing in August 2009 before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  Additional evidence was presented at the hearing which was accompanied by a waiver and is also on file.

In March 2010, the Board remanded the issues on appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development.  Following a continued denial of the Veteran's appeal in August 2010, the AMC returned his case to the Board for further appellate review.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifest during service, and an organic disease of the nervous system was not manifest within one year of separation.  

2.  Current bilateral hearing loss is not attributable to service.

3.  Tinnitus was not manifest during service and is not attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service, nor can an organic disease of the nervous system be presumed to have been incurred therein.  38 U.S.C.A §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Moreover, in a hearing before the undersigned, the issues on appeal were clarified and potentially relevant additional evidence that the appellant may submit in support of their claim was identified.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Service records have been obtained, as have records of VA treatment.  Furthermore, the Veteran was afforded a VA examination in April 2010, during which the examiner was provided the Veteran's claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions based on the examination that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant is found to have been adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record, including testimony provided at an August 2009 hearing before the undersigned.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The Board recognizes that following the issuance of the most recent Supplemental Statement of the Case in August 2010, the Veteran submitted additional evidence into the record.  Specifically in October 2010 VA received a statement from the Veteran averring to in-service noise exposure and venereal disease, as well as a lay statement from a co-worker indicating that he had noticed the Veteran's hearing loss becoming progressively worse since separating from service.  With regard to these statements, the Board finds them to be duplicative of evidence already of record, and therefore concludes that the absence initial RO consideration of such evidence does not represent a due process violation.  With regard to the Veteran's statement, VA was already in receipt of statements by the Veteran averring to in-service noise exposures.  Furthermore, there is no evidence to relate treatment of a venereal disease to the claimed disabilities, and thus such information is not material to the claims at issue.  To the extent that his statement is redundant, however, it is merely duplicative of other lay evidence previously of record and detailed below.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for organic disease of the nervous system, including sensorineural hearing loss, may be presumed if it became manifest to a degree of 10 percent disabling during the Veteran's first year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service, or by evidence that a presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

For the purposes of the Veteran's claim relating to bilateral hearing loss, the Board notes that the threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Factual Background

The appellant claims to have incurred hearing loss and tinnitus as a result of in-service noise exposures.  The Veteran's DD-214 indicates that his military occupation was that of cook; however during a hearing before the undersigned he averred to having driven trucks, worked with military vehicles and placing detonators into tank ammunition just prior to the firing of such ammunition.  The Board notes that the Veteran has not alleged that the claimed disabilities were incurred in combat, however, and therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

Service treatment records reflect no complaints or treatment referable to tinnitus or hearing loss during service.  On separation examination in August 1969, the Veteran affirmatively denied any history of ear trouble or hearing loss.  Physical examination revealed that his ears and ear drums were normal, and on audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
x
15
LEFT
0
5
5
x
10

Following separation from active service in August 1969, the Veteran underwent VA audiological evaluation in June 2007.  At that time pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
55
65
80
LEFT
35
45
55
75
85

The Veteran reported to the audiologist that he had difficulty understanding words at a distance and in the presence of background noise.  He described his hearing as poor and believed the reduction in hearing was secondary to acoustic trauma in the year 2000 when he fired seven to eight shotgun rounds.  He also reported a history of in-service noise, post-service occupational noise, and recreational exposure to shotgun discharges.  The appellant denied tinnitus and dizziness.  Following diagnostic testing, hearing sensitivity was described as slight to severe primarily sensorineural hearing loss.

In an undated letter received by VA in 2008, the Veteran's spouse indicated that she had known the Veteran since prior to service.  She stated that before service he had no problems with his hearing, but now had to look at her when she spoke and listen to the television really loud.  

In April 2010, the Veteran underwent VA examination and indicated that he had denied tinnitus in June 2007 because he "must have misunderstood the question," however he went on to endorse current symptoms of ringing in the ears.  The ringing was constant and had been present for "a long time."  On audiological evaluation, pure tone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
60
65
75
LEFT
35
50
65
75
85

Speech audiometry using the Maryland CNC word list, revealed speech recognition ability of 88 percent in the right ear and of 82 percent in the left ear.  The examiner opined that based in her examination, neither bilateral hearing loss nor tinnitus were related to in-service exposures.  Rather, she was of the opinion that both disorders were more likely related to post-service recreational noise exposures.  The examiner's rationale included the fact that at separation the Veteran's hearing was normal, and that at no time during service had he complained of hearing loss or tinnitus.

An October 2010 letter from the Veteran's former co-worker indicated that he had noticed the appellant's hearing progressively degrade over the preceding decade.  He also stated that the appellant had indicated his belief that hearing loss had begun during service.

Hearing Loss

Based on the foregoing, the service treatment records show no hearing loss disability at separation, and post-service records do not show a hearing loss disability within one year of separation.  This does not in itself preclude a grant of service connection, however, as service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  Nevertheless, a review of the post-service evidence leads to the conclusion that currently diagnosed bilateral hearing loss is not related to active service.

In considering the lay and medical history as detailed above, the Board notes that the amount of time that elapsed between military service and first post-service evidence of complaint or treatment can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the appellant is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In the present case, hearing loss is capable of lay observation and thus the Veteran's statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  Again, service treatment records do not reflect in-service complaints referable to hearing or the ears and the Veteran's medical separation examination indicated that his hearing was normal in 1969.  The Board also notes that prior to submitting a claim for compensation in June 2007, the Veteran had told a VA audiologist that he believed his hearing loss began following acoustic trauma in 2000.  Because the Veteran was then seeking only medical treatment, it seems likely that he would report events carefully and accurately.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In contrast, when the Veteran thereafter recounted his history of hearing loss, he was seeking VA benefits rather than solely medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  That the Veteran related his hearing loss to an event in 2000 comports with the October 2010 lay-testimony of a coworker noting that he had observed that the Veteran's had progressively degrade over the preceding decade.  

Given inconsistencies in the Veteran's statements, the Board is left to conclude this is testimony is not credible and therefore is of little probative value in establishing continuity of symptomatology.  Of far greater probative value is the competent opinion of the VA examiner in 2010.  Her opinion was based on a review of the claims file, including all relevant history, and an examination of the Veteran, and was supported by a complete rationale.

The Board acknowledges the statement of record from the Veteran's spouse, but finds that it has no probative value.  The statement simply notes that the Veteran had no hearing problems prior to service, but does now.  The Board does not dispute this.  Notably, the statement does not indicate that the Veteran has had hearing problems since service.  Therefore, it does not go towards establishing continuity of symptomatology.  Likewise, the October 2010 statement from the Veteran's co-worker only notes hearing problems a decade prior.  To the extent that the co-worker relays the Veteran's assertion that his hearing loss started in service, the Board reiterates that it has found the Veteran's statement in this regard to not be credible.  

In sum, the more probative evidence establishes that hearing loss first developed decades after service and that it is unrelated to service.  The Board concludes that the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Tinnitus

The foregoing records indicate no complaints of tinnitus in service or at separation, and in June 2007 when asked whether he had tinnitus, the Veteran responded that he did not.  The Board is willing to consider that the Veteran did not understand the question as he reported to a VA examiner in April 2010, however given the inconsistencies in his testimony as described above, the Board finds the Veteran to be a poor historian and not credible.  Thus, claims of in-service onset and continuity of symptomatology of tinnitus are of no portative value.

Of great probative value, however, is the competent opinion of a VA examiner in 2010, who determined that the Veteran's tinnitus was not related to service, but was more likely related to post-service recreational noise exposures.  Accordingly the Board finds that tinnitus began many years after service, and is unrelated to service.

In conclusion, the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


